The writ of attachment was placed in the sheriff's hands, with orders to close the defendant's store; he went to the store to shut it up, and was in the store waiting for the key, when the writ of fieri facias was placed in his hands. He sold the goods and brought the *Page 261 
proceeds into court; when the execution creditor moved to take it out.
Mr. Laws argued the case for the execution creditors; Messrs. Bates and Smithers, for the attachment creditors, declined to argue it.
The Court. — The seizure under the attachment was made when the sheriff entered the store with the writ to execute it. Whilst he was waiting for the key, it was not competent for another creditor to slip in an execution, so as to be ahead of the attachment.
If two writs be placed in the sheriff's hands on the same day, he is bound to levy or execute first that which was first delivered to him.
                                                      Rule discharged.